internal_revenue_service number release date index number ------------------------- ------------------------------- ------------------------------------------ ------------------------------------- --------------------------------------- - - legend legend department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-154137-03 date date -------------------------------------------------- --------------------------------- ------------- -------------- ------------------- ------------------------ leasco ------------------------------------------------------------ corp parent ---------------------------------------------------------- holding business_trust state state f g h j m o p -------------- -------------- -------------- ----------- --------- -------- ------- ---- this responds to a letter dated date submitted on behalf of leasco provides the following services to its customers vehicle acquisitions according to the facts submitted and representations made parent is a closely plr-154137-03 dear ----------------- parent and leasco requesting rulings under sec_7701 of the internal_revenue_code held state corporation that is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return leasco the principal operating subsidiary of parent is engaged in the motor_vehicle fleet leasing business and has a motor_vehicle fleet in excess of n vehicles leasco’s customers lease from o to more than p vehicles the vast majority of leasco’s customers have high-quality credit historically rental defaults by leasco’s customers have been extremely low for each customer there is a master lease agreement and a lease order for each new vehicle added to the master lease services and maintenance and collision services license title and tax_administration services remarketing services data processing services truck engineering and coordination services gasoline credit card administration rental replacement vehicles and administration of factory incentives owned percent prior to j leasco or corp borrowed from banks to finance the purchase of motor_vehicle fleets the debt was secured_by a lien on the vehicles and a pledge of rents from the vehicle leases in j leasco restructured its financing by forming holding another state limited_liability_company of which leasco owned percent holding is capitalized with dollar_figuref and corp is capitalized with dollar_figureg these amounts are minimum capital which will exist at the inception of every new borrowing percent holding borrows funds from leasco and contributes the funds to the business_trust holding pledges its undivided_interest in the business_trust evidenced by an undivided business_trust interest certificate the uti certificate to leasco as security for the payment of its borrowing from leasco subsequently holding causes business_trust to create a sub-trust comprised of identified vehicles and leases which is allocated to a special unit of beneficial_interest the subi evidenced by a certificate the subi certificate holding sells the subi certificate to leasco pursuant to a subi certificate transfer agreement to purchase the subi certificate from holding leasco borrows funds from a consortium of lenders on a full recourse basis and secured_by the subi certificate in h leasco formed corp a state limited_liability_company of which leasco holding formed business_trust a state statutory trust of which holding owns leasco proposes to reallocate certain vehicles and leases allocated to the plr-154137-03 leasco subi back to holding as uti beneficiary in exchange for a payment by holding to leasco business_trust will issue a new subi certificate and sell that subi certificate to spv spv will borrow funds for the purchase from banks or other financial institutions on a full recourse basis with the subi certificate as security leasco as agent for business_trust collects all amounts payable under a lease and all net disposition proceeds such rentals and disposition proceeds are distributed to the holder of the uti or a subi to which the vehicles and leases are allocated if disposition proceeds are such that the lessee is entitled to receive a payment at the termination of the lease under the terminal_rental_adjustment_clause a trac payment the obligation to make the trac payment will be satisfied out of funds held by business_trust or contributed to business_trust by holding or the holder of the subi to which the lease is allocated assuming rental defaults are consistent with historical experience amounts received by business_trust should be sufficient for holding leasco or corp to satisfy obligations to lenders and make a profit holding’s liability to leasco is a full recourse obligation therefore leasco is able to look to all of holding’s assets subject_to the ordinary debtor-creditor priority rules similarly leasco’s and corp 2’s liability to the lenders is a full recourse obligation therefore the lenders are able to look to all of leasco’s or corp 2’s assets subject_to the ordinary debtor-creditor priority rules and the lease order pursuant to which the business_trust is the lessor is a qualified_motor_vehicle_operating_agreement under sec_7701 qualification of the master lease agreement and the lease order as a lease for federal_income_tax purposes in the hands of the trust will be determined without regard to the trac provision of the master lease agreement no gain loss or income will be realized by leasco or holding as a result of the transfer of money from leasco to holding or the transfer of the subi certificate by holding to leasco no gain loss or income will be realized by leasco or holding as a result of the transfer of the property from holding to business_trust or by the business_trust to holding or leasco all income deductions and credits of business_trust will be treated as income deductions and credits of leasco and no gain loss or income will be realized by leasco holding spv or business_trust as a result of the payment by holding to leasco in connection with the reallocation of the vehicles and leases allocated to the leasco subi to the uti the allocation of such vehicles and leases to a new subi evidenced by a new subi certificate and the sale of the new subi certificate by holding to spv parent leasco and holding request rulings that the master lease agreement sec_7701 provides that in the case of a qualified motor_vehicle sec_7701 defines a qualified_motor_vehicle_operating_agreement as any plr-154137-03 ruling sec_1 and operating_agreement that contains a terminal_rental_adjustment_clause the agreement is treated as a lease if but for such terminal_rental_adjustment_clause the agreement would be treated as a lease for federal_income_tax purposes and the lessee is not treated as the owner of the property subject_to the agreement during the period the agreement is in effect agreement with respect to a motor_vehicle including a trailer that meets the following requirements first under the agreement the sum of the amount the lessor is personally liable to repay and the net fair_market_value of the lessor ’s interest in any property pledged as security for property subject_to the agreement must equal or exceed all amounts borrowed to finance the acquisition of property subject_to the agreement any property pledged that is property subject_to the agreement or property directly or indirectly financed by indebtedness secured_by property subject_to the agreement is not taken into account second the agreement must contain a separate written_statement signed by the lessee that the lessee certifies under penalty of perjury that it intends that more than percent of the use of the property subject_to the agreement is to be in a trade_or_business of the lessee and that clearly and legibly states that the lessee has been advised that it would not be treated as the owner of the property subject_to the agreement for federal_income_tax purposes finally the lessor must not know that the certification is false agreement and lease order will meet the definition of a qualified_motor_vehicle_operating_agreement under sec_7701 accordingly based on the foregoing facts representations and law we rule that the master lease agreement and the lease order pursuant to which the business_trust is the lessor is a qualified_motor_vehicle_operating_agreement under sec_7701 we also rule that qualification of the master lease agreement and the lease order as a lease for federal_income_tax purposes in the hands of the trust will be determined without regard to the trac provision of the master lease agreement ruling sec_3 and the facts and representations provided indicate that the master lease sec_301_7701-2 of the procedure and administration regulations provides that the definition of a corporation includes an association as determined under sec_301_7701-3 plr-154137-03 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that a domestic eligible_entity with a single owner is disregarded as an entity separate from its owner for federal tax purposes unless the entity elects to be treated as a corporation if the entity is disregarded its activities are treated in the same manner as those of a division of its owner and its assets will be treated as those of the owner sec_301_7701-4 provides that in general the term trust refers to an arrangement created either by a will or by an inter_vivos declaration whereby trustees take title to property for the purposes of protecting or conserving it for the beneficiaries generally speaking an arrangement will be treated as a_trust under the internal_revenue_code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_301_7701-4 addresses business trusts and provides that there are other arrangements which are known as trusts because the legal_title to property is conveyed to trustees for the benefit of beneficiaries but which are not classified as trusts for purposes of the internal_revenue_code because they are not simply arrangements to protect or conserve the property for the beneficiaries these trusts which are often known as business or commercial trusts generally are created by the beneficiaries simply as a device to carry on a profit-making business which normally would have been carried on through business organizations that are classified as corporations or partnerships under the internal_revenue_code however the fact that the corpus of the trust is not supplied by the beneficiaries is not sufficient reason in itself for classifying the arrangement as an ordinary_trust rather than as an association or partnership the fact that any organization is technically cast in the trust form by conveying title to property to trustees for the benefit of persons designated as beneficiaries will not change the real character of the organization if the organization is more properly classified as a business_entity under sec_301_7701-2 based on the foregoing facts representations and law we conclude that business_trust is a business_trust as described in sec_301_7701-4 and not a_trust under sec_301_7701-4 we further conclude that under sec_301_7701-3 business_trust spv and holding are domestic eligible entities with a single owner that are disregarded as entities separate from their owner plr-154137-03 accordingly we rule that that no gain loss or income will be realized by leasco or holding as a result of the transfer of money from leasco to holding or the transfer of the subi certificate by holding to leasco no gain loss or income will be realized by leasco or holding as a result of the transfer of the property from holding to the business_trust or by the business_trust to holding or leasco all income deductions and credits of the business_trust will be treated as income deductions and credits of leasco and no gain loss or income will be realized by leasco holding spv or the business_trust as a result of the payment by holding to leasco in connection with the reallocation of the vehicles and leases allocated to the leasco subi to the uti the allocation of such vehicles and leases to a new subi evidenced by a new subi certificate and the sale of the new subi certificate by holding to spv these rulings are based on the ownership structure submitted and are conditioned upon no other party obtaining an equity_interest in the business_trust spv or holding by virtue of a security_interest in the subi certificate or otherwise except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed concerning whether or not the master lease agreement and lease order are true leases for federal_income_tax purposes provides that it may not be used or cited as precedent letter is being sent to the taxpayer and the taxpayer’s second authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 in accordance with the power_of_attorney on file with this office a copy of this sincerely walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purpose-
